PETERSON, Judge.
We affirm the sentence. The court imposed a guidelines sentence that was achieved by multiplying by four (the number of offenses committed while under legal restraint) the ten points allowed for commission of a crime while under legal restraint. Flowers v. State, 567 So.2d 1055 (Fla. 5th DCA 1990); Walker v. State, 546 So.2d 764 (Fla. 5th DCA 1989); contra Lewis v. State, 574 So.2d 245 (Fla. 2d DCA 1991). We certify the same question as in Flowers:
DO FLORIDA’S UNIFORM SENTENCING GUIDELINES REQUIRE THAT LEGAL CONSTRAINT POINTS BE ASSESSED FOR EACH OFFENSE COMMITTED WHILE UNDER LEGAL CONSTRAINT?
AFFIRMED; QUESTION CERTIFIED.
COWART and GRIFFIN, JJ., concur.